Order entered March 11, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00424-CR

                           JOHNELLE RENEE HALL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA17-13792-L

                                           ORDER
        Before the Court is appellant’s March 5, 2019 third motion for extension of time to file

his brief. We GRANT the motion and ORDER appellant’s tendered brief filed as of the date of

this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE